DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	This application appears to be a division of Application No. 16/292,273, filed 03/04/2019.
Information Disclosure Statement	
2.	The Information disclosure Statement filed on 08/18/20 and 10/21/21 have been considered.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5, 7, 10-11, and 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang et al. (10,090,196).
Regarding claims 1-5, Kuang et al. (See specifically Figs. 1-11 and the associated description) discloses a method for forming a semiconductor device, comprising: forming a first device layer (104) above a first substrate (102) (Fig. 1); forming a first bonding layer (116/118/120) comprising a first bonding contact (128) above the first device layer (104) (Fig. 5), wherein the first bonding contact (128) is made of a first indiffusible conductive material (e.g., Nickel, Col. 4, lines 29-30); forming a second device layer (204) above a second substrate (202) (See Fig. 10); forming a second bonding layer (216/218/220) comprising a second bonding contact (228) above the second device layer (204); and bonding the first substrate (102) and the second substrate (202) in a face-to-face manner, such that the 
Regarding claims 7 and 10, Kuang et al. further discloses forming the first bonding layer (116/118/120) comprising forming a first dielectric (120) in the first bonding layer;Atty. Dkt. No. 10018-01-0032-US-DIV1- 27 - forming the second bonding layer (216/218/220) comprising forming a second dielectric (220) in the second bonding layer; and the first dielectric (120) being in contact with the second dielectric (220) at the bonding interface after the bonding (See Fig. 11, Col. 6, lines 11+), wherein each of the first dielectric and the second dielectric is made of silicon oxide (Col. 4, lines 4+).
Regarding claim 11, Kuang et al. further discloses forming a first interconnect layer (106/108/110/112) comprising a first interconnect (106/112) between the first device layer (104) and the first bonding layer (116/118/120) (See Fig. 5); and forming a second interconnect layer (206/208/210/212) comprising a second interconnect (206/212) between the second device layer (204) and the second bonding layer (220) (Fig. 10), wherein each of the first interconnect (106/112) and the second interconnect (206/212) is made of a conductive material (e.g., copper, Col. 3, lines 16+) other than the first indiffusible conductive material (128) or the second indiffusible conductive material (228) (e.g., nickel, Col. 4, lines 29-30).
Regarding claim 13, Kuang et al. further discloses the bonding comprising hybrid bonding (Col. 6, lines 25+).
5.	Claims 1-5, 7, 10, and 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (9,299,736).
Regarding claims 1-5 and 13, Chen et al. (See specifically Figs. 1-11 and the associated description) discloses a method for forming a semiconductor device, comprising: forming a first device 
Regarding claims 7 and 10, Chen et al. further discloses forming the first bonding layer comprising forming a first dielectric (126) in the first bonding layer (Fig. 3);Atty. Dkt. No. 10018-01-0032-US-DIV1- 27 - forming the second bonding layer comprising forming a second dielectric (226) in the second bonding layer (Fig. 7); and the first dielectric (126) being in contact with the second dielectric (226) at the bonding interface after the bonding (See Fig. 18, Col. 6, lines 11+), wherein each of the first dielectric (126) and the second dielectric (226) is made of silicon oxide (Col. 3, lines 17+ and Col. 4, lines 51+).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 

7.	Claims 6, 8-9, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. (10,090,196).
Regarding claim 6, Kuang et al. discloses all the limitations of the claimed invention, as described above, except for specifying the first indiffusible conductive material being different from the second indiffusible conductive material.
Although Kuang et al. lacks an inclusion of the use of the first indiffusible conductive material to be different from the second indiffusible conductive material, selecting a specific type of known available indiffusible conductive material to form the first indiffusible conductive material being different from the second indiffusible conductive material, in semiconductor art, for providing a desired bonding contact, would have been obvious to one of ordinary skill in the art. It would have been obvious to modify Kuang et al. accordingly in order to provide a suitable 
Regarding claims 8-9, Kuang et al. discloses all the limitations of the claimed invention, as described above, including flattening the first bonding layer (120) and the second bonding layer (220), which comprises chemical mechanical polishing (CMP) or etching (Col. 4, lines 31+), and a first step height between the first dielectric (120) and the first bonding contact (128) (See Fig. 9). Kuang et al., however, lacks an inclusion of specifying the first step height between the first dielectric and the first bonding contact being between about -20 nm and about 20 nm, and the second step height between the second dielectric and the second bonding contact being between about -20 nm and about 20 nm.
Although Kuang et al. lacks an inclusion of specifying the first and second step height ranges between the first dielectric and the first bonding contact, and between the second dielectric and the second bonding contact, as applicant claimed, it would have been an obvious matter of design choice to modify the dimensions (e.g., the thickness or the height) of the dielectric or the bonding contact in the device of Kuang et al. since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
8.	Claims 6, 8-9, and 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (9,299,736).
Regarding claim 6, Chen et al. discloses all the limitations of the claimed invention, as described above, except for specifying the first indiffusible conductive material being different from the second indiffusible conductive material.
Although Chen et al. lacks an inclusion of the use of the first indiffusible conductive material to be different from the second indiffusible conductive material, selecting a specific type 
Regarding claims 8-9, Chen et al. discloses all the limitations of the claimed invention, as described above, including flattening the first bonding layer (124/126) and the second bonding layer (224/226), which comprises chemical mechanical polishing (CMP) or etching (Col. 3, lines 26+). Chen et al., however, lacks an inclusion of specifying a first step height between the first dielectric and the first bonding contact being between about -20 nm and about 20 nm, and the second step height between the second dielectric and the second bonding contact being between about -20 nm and about 20 nm.
Although Chen et al. lacks an inclusion of specifying the first and second step height ranges between the first dielectric and the first bonding contact, and between the second dielectric and the second bonding contact, as applicant claimed, it would have been an obvious matter of design choice to modify the dimensions (e.g., the thickness or the height) of the dielectric or the bonding contact in the device of Chen et al. since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 11, Chen et al. further discloses forming a first interconnect layer (130/132) comprising a first interconnect (130/132) between the first device layer (118/120) and the first bonding layer (124/126) (See Fig. 3); and forming a second interconnect layer comprising a second interconnect (230/238) between the second device layer (220) and the second bonding layer (224/226/232) (Fig. 7), 
Although Chen et al. lacks an inclusion of specifying the conductive materials, which are made of the first and second interconnect, are different from the first indiffusible conductive material and the second indiffusible conductive material, selecting a specific type of known available conductive material, such as copper or aluminum, to form the first and the second interconnect layers for being different from the first and the second indiffusible conductive materials, in semiconductor art, for providing a desired interconnect layer, would have been obvious to one of ordinary skill in the art. It would have been obvious to modify Chen et al. accordingly in order to provide suitable first and second interconnect layers of the intended device, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claim 12, Chen et al. discloses all the limitations of the claimed invention, as described above, except for specifying one of the first device layer and the second device layer comprising a NAND memory string, and another one of the first device layer and the second device layer comprising a peripheral device.
Although Chen et al. lacks an inclusion of specifying the first and the second device layers comprising a NAND memory string and a peripheral device, Chen et al. does discloses the device comprising an array circuit (118) with comprises memory cells including, and not limited to, Static Random Access Memory (SRAM) cells, DRAM Cells, MRAM cells, or the like (Col. 2, lines 47+), and the peripheral device (120) (See Fig. 3), and it would have been obvious to modify the second device layer in Chen et al. device to include a NAND memory string for provide a suitable device structure for the intended device, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Conclusion 
9.	The rejections above rely on the references for all the teachings expressed in thetext of the references and/or one of ordinary skill in the art would have reasonablyunderstood from the texts. Only specific portions of the texts have been pointed out toemphasize certain aspects of the prior art, however, each reference as a whole shouldbe reviewed in responding to the rejection, since other sections of the same referenceand/or various combinations of the cited references may be relied on in future rejectionsin view of amendments.
10.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luan Thai whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR . 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
December 30, 2021